DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-22, in the reply filed on 12/8/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2021, 3/31/2022, 8/18/2022 and 10/19/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammonds et al. (US 2010/0036346) in view of Weisman et al. (US 2016/0136009) and Chester et al. (US 2014/0276517).
Regarding claims 11 and 20, Hammonds teaches a topsheet for an absorbent article (Pg. 1, Paragraph [0001]). The topsheet may be formed from a non-woven material (“nonwoven susbtrate”) (Pg. 5, Paragraph [0072]) which may be formed by a variety of processes including spunbonding processes and formed as a continuous web of material (Pg. 2, Paragraph [0043]; Pg. 3, Paragraph [0049]). The topsheet is comprises of a first, second, third, and fourth structurally modified zones which may each have a physically different structure (“an overall area and a first surface defining a plane of the first surface” & “within the overall area a first zone and a second zone” & “the second zone being visually recognizably different from the first zone”) (Pg. 3, Paragraph [0049] and [0056]; Pg. 4, Paragraph [0062]). The structurally modified zones may include macro-features which may be tufts, apertures, or apertures protruding out of an MD-CD plane in addition to others being contemplated (“three-dimensional features extending outward”) (Pg. 4, Paragraphs [0063]-[0064]). The structurally modified zones may be provided in various patterns or sizes in order to provide various performance benefits and benefits to skin health and fluid acquisition (Pg. 4, Paragraphs [0058] and [0060]). 
Hammonds is silent with respect to the structurally modified zones each having an average basis weight or density which are different from each other and having an average caliper or opacity which are different from each other; however, as noted above, Hammonds does appreciate the structurally modified zones as being different physically in order to provide various properties to each of the structurally modified zones. 
Weisman teaches an absorbent article comprising a liquid permeable topsheet, a liquid impermeable backsheet, an absorbent core, and a distribution material comprising a wet-laid or wet-formed, three-dimensional fibrous substrate (Pg. 1, Paragraph [0004]). The three-dimensional fibrous substrate may comprise at least three differential regions 122, 124, and 130 as illustrated in Figs. 8-9 which may be different in their respective micro-geometries and elevations and may have different values for common intensive properties (Pg. 8, Paragraph [0105]-[0106]). The common intensive properties include basis weight, density, caliper and opacity (Pg. 8, Paragraph [0101]; Pg. 3, Paragraph [0045]). Additionally, the nonwoven webs may be formed by many processes including spunbonding processes and, as seen in Fig. 9, the distribution material is formed as a single layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the topsheets of Hammonds which may be formed of non-woven webs for absorbent articles and may have different structurally modified zones formed from various macro-features which may impart varying properties to the user, such that those properties include basis weight, density, caliper and opacity, as taught by Weisman which also teaches the sue of non-woven webs with varying regions imparting different properties to the non-woven webs.
Hammonds is silent with respect to the topsheet material having a MD Fuzz value of less than 0.25 mg/cm2 when tested to the Fuzz level test. 
Chester teaches the composite nonwoven fabrics (Pg. 1, Paragraph [0002]). Chester teaches that a high resistance to abrasion is important when selecting fabrics (Pg. 6, Paragraph [0070]) and that a low value that results from the Sutherland Ink Rub Test indicate a high resistance to abrasion (Pg. 6, Paragraph [0070]). As such, the acceptable ranges for the nonwoven fabrics are between 0.02 and 0.06 mg/squared cm (PG .6, Paragraph [0073]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the topsheets of Hammonds in which the materials exhibit a Fuzz Level between 0.02 and 0.06 mg/square cm in order to have a high resistance to abrasion as taught b Chester. Additionally, it should be noted that the same test is used in Chester is similar to that used in applicant's specification in which both use a Sutherland Rub tester (See applicant’s specification, Pg. 53, Line 17).
Regarding claims 12-13, Hammonds teaches the distribution material as discussed above with respect to claim 11. Hammonds additionally teaches the precursor webs of non-woven material may be formed of mono-component fibers or bi-component fibers (Pg. 6, Paragraph [0083]).
Regarding claims 14-15, Hammonds teaches the distribution material as discussed above with respect to claim 11. As discussed above, the webs are formed from spunbonding processes and may further include melt-blown processes (Pg. 2, Paragraph [0043]). Hammonds additionally teaches the precursor webs of non-woven material may be formed of mono-component fibers or bi-component fibers (Pg. 6, Paragraph [0083]).
Regarding claims 16-19, Hammonds teaches the distribution material as discussed above with respect to claim 11. As discussed above, the non-woven webs for absorbent articles may have different structurally modified zones formed from various macro-features which may impart varying properties to the user, such that those properties include basis weight, density, caliper and opacity. Furthermore, one of ordinary skill in the art would appreciate that the varying of the basis weight in each of the structurally modified zones would include having different values for the basis weight overlapping with the limitation of claim 17 requiring the basis weight of one zone being 1.5 times higher than the basis weight of another zone.

Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hammonds et al. (US 2010/0036346) in view of Weisman et al. (US 2016/0136009) and Chester et al. (US 2014/0276517).
Regarding claim 21, Hammonds teaches a topsheet for an absorbent article (Pg. 1, Paragraph [0001]). The topsheet may be formed from a non-woven material (“nonwoven susbtrate”) (Pg. 5, Paragraph [0072]) which may be formed by a variety of processes including spunbonding processes and formed as a continuous web of material (Pg. 2, Paragraph [0043]; Pg. 3, Paragraph [0049]). The topsheet is comprises of a first, second, third, and fourth structurally modified zones which may each have a physically different structure (“an overall area and a first surface defining a plane of the first surface” & “within the overall area a first zone and a second zone” & “the second zone being visually recognizably different from the first zone”) (Pg. 3, Paragraph [0049] and [0056]; Pg. 4, Paragraph [0062]). The structurally modified zones may include macro-features which may be tufts, apertures, or apertures protruding out of an MD-CD plane in addition to others being contemplated (“three-dimensional features extending outward”) (Pg. 4, Paragraphs [0063]-[0064]). The structurally modified zones may be provided in various patterns or sizes in order to provide various performance benefits and benefits to skin health and fluid acquisition (Pg. 4, Paragraphs [0058] and [0060]). Hammonds additionally teaches the precursor webs of non-woven material may be formed of mono-component fibers or bi-component fibers (Pg. 6, Paragraph [0083]).
Hammonds is silent with respect to the structurally modified zones each having an average basis weight or density which are different from each other and having an average caliper or opacity which are different from each other; however, as noted above, Hammonds does appreciate the structurally modified zones as being different physically in order to provide various properties to each of the structurally modified zones. 
Weisman teaches an absorbent article comprising a liquid permeable topsheet, a liquid impermeable backsheet, an absorbent core, and a distribution material comprising a wet-laid or wet-formed, three-dimensional fibrous substrate (Pg. 1, Paragraph [0004]). The three-dimensional fibrous substrate may comprise at least three differential regions 122, 124, and 130 as illustrated in Figs. 8-9 which may be different in their respective micro-geometries and elevations and may have different values for common intensive properties (Pg. 8, Paragraph [0105]-[0106]). The common intensive properties include basis weight, density, caliper and opacity (Pg. 8, Paragraph [0101]; Pg. 3, Paragraph [0045]). Additionally, the nonwoven webs may be formed by many processes including spunbonding processes and, as seen in Fig. 9, the distribution material is formed as a single layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the topsheets of Hammonds which may be formed of non-woven webs for absorbent articles and may have different structurally modified zones formed from various macro-features which may impart varying properties to the user, such that those properties include basis weight, density, caliper and opacity, as taught by Weisman which also teaches the sue of non-woven webs with varying regions imparting different properties to the non-woven webs.
Hammonds is silent with respect to the topsheet material having a MD Fuzz value of less than 0.25 mg/cm2 when tested to the Fuzz level test. 
Chester teaches the composite nonwoven fabrics (Pg. 1, Paragraph [0002]). Chester teaches that a high resistance to abrasion is important when selecting fabrics (Pg. 6, Paragraph [0070]) and that a low value that results from the Sutherland Ink Rub Test indicate a high resistance to abrasion (Pg. 6, Paragraph [0070]). As such, the acceptable ranges for the nonwoven fabrics are between 0.02 and 0.06 mg/squared cm (PG .6, Paragraph [0073]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the topsheets of Hammonds in which the materials exhibit a Fuzz Level between 0.02 and 0.06 mg/square cm in order to have a high resistance to abrasion as taught b Chester. Additionally, it should be noted that the same test is used in Chester is similar to that used in applicant's specification in which both use a Sutherland Rub tester (See applicant’s specification, Pg. 53, Line 17).
Regarding claims 22-24, Hammonds teaches the distribution material as discussed above with respect to claim 11. Hammonds additionally teaches the precursor webs of non-woven material may be formed of mono-component fibers or bi-component fibers (Pg. 6, Paragraph [0083]).
As discussed above, the webs are formed from spunbonding processes and may further include melt-blown processes (Pg. 2, Paragraph [0043]). 
Regarding claims 25-28, Hammonds teaches the distribution material as discussed above with respect to claim 11. As discussed above, the non-woven webs for absorbent articles may have different structurally modified zones formed from various macro-features which may impart varying properties to the user, such that those properties include basis weight, density, caliper and opacity. Furthermore, one of ordinary skill in the art would appreciate that the varying of the basis weight in each of the structurally modified zones would include having different values for the basis weight overlapping with the limitation of claim 17 requiring the basis weight of one zone being 1.5 times higher than the basis weight of another zone.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,858,768 in view of Hammonds, Weisman and Chester as discussed above. 
Claim 1 of Patent ‘768 requires “A spunbond nonwoven fabric comprising: a. a first surface and a second surface and at least a first and second visually discernible zone on at least one of the first and second surface, each of the first and second zones having a pattern of three-dimensional features, each of the three-dimensional features defining a microzone comprising a first region and a second region, the first and second regions having a difference in values for basis weight, and b. wherein the difference in values for basis weight for at least one of the microzones in the first zone is different from the difference in values for basis weight for at least one of the microzones in the second zone, wherein the basis weight of every region of the spunbond nonwoven fabric is greater than zero.”
Claim 1 of Patent ‘768 is silent with respect to the first and second discernable zones having different average values for a first intensive property being basis weight or density and having different average values for a second intensive property being caliper or opacity.
Weisman teaches this feature as discussed above with respect to the rejection of claims 11, 20 and 21.
Claim 1 of Patent ‘768 is additionally silent with respect to the fabric having a MD Fuzz value of less than 0.25 mg/cm2 when tested to the Fuzz level test. 
Chester teaches this feature as discussed above with respect to the rejections of claims 11, 20 and 21. 
Furthermore, the limitations of claims 12-28 are taught by Patent ‘768 in view of the references of Hammonds, Weisman and Chester as discussed above.

Claims 11-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/221,624 in view of Hammonds, Weisman and Chester as discussed above. 
Claim 1 of Application ‘624 requires “A package comprising: a. a plurality of absorbent articles; b. each of the plurality of absorbent articles comprising a nonwoven substrate, wherein the nonwoven substrate comprises spunbond fibers, wherein the nonwoven substrate retains at least 60% of caliper when tested according to the Compression Aging Test herein, the nonwoven substrate comprising: i. a first surface defining a plane of the first surface; ii. a second surface defining a plane of the second surface; and iii. a non-regular pattern of a plurality of three-dimensional features extending outwardly from the plane of the first surface, the non- regular pattern comprising a first zone of first three-dimensional features and a second zone of second three-dimensional features, wherein at least one of the first or second zones of the plurality of three-dimensional features comprises: a. a first three-dimensional feature having a first intensive property having a first value; and b. a second three-dimensional feature having a second intensive property having a second value, wherein the first intensive property is the same property as the second intensive property; and c. wherein the first intensive property is basis weight and the second intensive property is basis weight, and wherein the first value of basis weight is at least 1.5 times higher than the second value of basis weight; d. the absorbent articles being compressed in the package, wherein the package has an in-bag stack height of less than about 100 mm, according to the In-Bag Stack Height Test herein; iv. wherein the nonwoven substrate comprises a length and a width defining an overall area over the nonwoven substrate, wherein the nonwoven substrate comprises a continuous network of point bonds uniformly spaced and distributed across the overall area and within at least one of the first or the second zone, and wherein the point bonds bond the first surface to the second surface..”
Claim 1 of Application ‘624 is silent with respect to the first and second zones having different average values for a second intensive property being caliper or opacity.
Weisman teaches this feature as discussed above with respect to the rejection of claims 11, 20 and 21.
Claim 1 of Application ‘624 is additionally silent with respect to the fabric having a MD Fuzz value of less than 0.25 mg/cm2 when tested to the Fuzz level test. 
Chester teaches this feature as discussed above with respect to the rejections of claims 11, 20 and 21. 
Furthermore, the limitations of claims 12-28 are taught by Application ‘624 in view of the references of Hammonds, Weisman and Chester as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783